


110 HR 2008 IH: Airline Personnel Training Enhancement

U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2008
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2007
			Mr. Udall of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to issue
		  regulations that require air carriers to provide training for flight attendants
		  and gate attendants regarding serving alcohol and dealing with disruptive
		  passengers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Airline Personnel Training Enhancement
			 Act.
		2.RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Transportation shall issue regulations
			 under chapter 447 of title 49, United States Code, that require air carriers to
			 provide initial and annual recurring training for flight attendants and gate
			 attendants regarding serving alcohol, dealing with disruptive passengers, and
			 recognizing intoxicated persons. The training shall include situational
			 training on methods of handling an intoxicated person who is
			 belligerent.
		
